Exhibit 10.5
FIRST AMENDMENT TO BILL OF SALE, ASSIGNMENT
AND INDEMNIFICATION AGREEMENT

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DALLAS
  §    

This FIRST AMENDMENT TO BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT
(the “Agreement”) is entered into to be effective as of the 5th day of June,
2009 (the “Effective Date”), by and between REGENT ENTERTAINMENT MEDIA, INC., a
Delaware Corporation (“Assignor”) and STEPHEN P. JARCHOW and PAUL COLICHMAN
(hereinafter collectively referred to as “Assignee”).
WHEREAS, on or about June 5, 2009, Assignor and Assignee entered into that
certain Bill of Sale, Assignment and Indemnification Agreement (the “First
Agreement”) wherein Assignee purchased from Assignor a list of accounts
receivable insertion orders for a certain sum of cash; and
WHEREAS, said First Agreement provided that the assignment of said accounts was
with full right of recourse by Assignor against Assignee; and
WHEREAS, Assignor and Assignee intended for this to be an outright sale of these
accounts and not be considered, in any manner, to be loan transaction, yet an
audit of the books and records of Assignor has indicated that such an
interpretation could be made due to such recourse rights by Assignee;
NOW, THEREFORE, in consideration of all of the above and foregoing, the Assignor
and Assignee have agreed to amend the last sentence of paragraph 1 of said
Agreement by deleting said sentence in its entirety and, in its place, to add
the following language:
Said assignment is made without recourse upon Assignor by Assignee as to any of
the said Assigned Accounts.
Except as amended hereby, the Agreement shall remain in full force and effect.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same instrument.
[SIGNATURES APPEAR ON THE NEXT PAGE]

      FIRST AMENDMENT TO BILL OF SALE, ASSIGNMENT
AND INDEMNIFICATION AGREEMENT   Page 1

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
                     day of                                         , 2009, to
be effective as of the Effective Date.

                  ASSIGNOR:    
 
                REGENT ENTERTAINMENT MEDIA INC.,         a Delaware Corporation
   
 
           
 
  By:   /s/ PAUL COLICHMAN    
 
     
 
Paul Colichman, President    
 
                ASSIGNEE:    
 
                /s/ PAUL COLICHMAN                   Paul Colichman    
 
                /s/ STEPHEN P. JARCHOW                   Stephen P. Jarchow    

      FIRST AMENDMENT TO BILL OF SALE, ASSIGNMENT
AND INDEMNIFICATION AGREEMENT   Page 2

 

 